Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	Claims 1-6 are currently pending.
2.	Claims 1-6 are currently amended.
3.	The 112(a) and 112(b) rejections to Claim 1 have been overcome.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Koji (JP 2019016000 A) in view of Oyama (US 20180281802 A1).
8.	Regarding Claim 1, Koji teaches a driving assistance device that assists in driving a vehicle that travels toward a traffic light, the traffic light operable to light an arrow signal indicating a travelable direction, the driving assistance device comprising an electronic control unit for the vehicle, the electronic control unit programmed to: recognize lighting of the arrow signal and the travelable direction; based on a detection result of an external sensor that detects information on an external environment of the vehicle (Koji: [0022], [0031], and [0041] "That is, the driving assistance apparatus [driving assistance device] according to the present embodiment determines that the traffic light included in the image is an arrow traffic light [recognizing lighting of arrow signal], based on the imaging means [external sensor] that images the front of the vehicle and the image captured by the imaging means [based on detection result]."  Also, "The front camera 102, which constitutes an example of an image capturing unit [external sensor], captures an image of a predetermined area [detects information] in front of the host vehicle 1."  Also, "The first determining unit 121 can detect a traffic signal in front of the host vehicle 1 based on a captured image captured by the front camera 102 and determine whether the traffic signal is an arrow type traffic signal [recognize lighting of arrow signal and travelable direction].");
And perform first assistance including at least one of speed- reduction assistance for reducing a speed of the vehicle and informing assistance for prompting speed reduction of the vehicle… (Koji: [0051] and [0066] "The driving support means 124 constitutes a part of the driving support means, and carries out predetermined driving support [first assistance] to the driver of the own vehicle 1 based on the determination result of the third determination means 123."  Also, "In this deceleration control, the driving support unit 124 causes the deceleration control unit 111 to operate the deceleration unit 112 to reduce the speed of the host vehicle 1 [speed reduction assistance]. As a result, it is possible to decelerate or stop the host vehicle 1 that continues to enter the intersection 2 despite performing the alerting control."),
Such that: when the lighting of the arrow signal is recognized, the travelable direction of the arrow signal is recognized, and the travelable direction of the arrow signal is different from an expected traveling direction of the vehicle, the electronic control unit is programmed to perform the first assistance (Koji: [0022] "In this case, the determination means for comparing the first direction indicated by the arrow light of the arrow type traffic light [travelable direction of the arrow signal recognized] with the second direction in which the host vehicle is going to travel [expected traveling direction of vehicle], and the determination means include the first direction and the first direction. When it is determined that the two directions do not match [different from expected traveling direction], a driving assistance unit that performs predetermined driving assistance to the driver of the vehicle is provided [first assistance]."), 
And when the lighting of the arrow signal is recognized… the electronic control unit is programmed to perform… assistancKoji: [0040] and [0044] "The deceleration control unit 111 constitutes an example of the deceleration control unit, and under the control of the CPU 101, the deceleration unit 112 configured by a mechanical brake, an engine brake, or the like decelerates the speed of the host vehicle 1 [first assistance/deceleration]."  Also, "Further, the first determination unit 121 [recognizing unit] can determine the direction indicated by the arrow lamp (hereinafter. referred to as "first direction" ) based on the captured image. More specifically. for example, when the arrow lamp 5d is turned on, the arrow indicated by the arrow can be pattern matched [recognizing arrow signal lighting/direction], and the direction can be determined as the first direction based on the outer shape.").
Koji fails to explicitly teach performing first assistance including at least one of speed- reduction assistance for reducing a speed of the vehicle and informing assistance for prompting speed reduction of the vehicle, and perform second assistance having a smaller degree of assistance than the first assistance, and when the lighting of the arrow signal is recognized, and the travelable direction of the arrow signal is not recognized, the electronic control unit is programmed to perform the2Appln. No.: 16/990,405 second assistanc
	However, in the same field of endeavor, Oyama teaches performing first assistance including at least one of speed- reduction assistance for reducing a speed of the vehicle and informing assistance for prompting speed reduction of the vehicle, and perform second assistance having a smaller degree of assistance than the first assistance (Oyama: [0042] "Further, the braking may be increased to increase the deceleration rate [first assistance, speed reduction assistance] and the own vehicle may be thereby stopped once before the traffic signal TS or the intersection provided with the traffic signal TS on any of: ...a condition that the signal state of the traffic signal TS is detected at the time T3, and a distinction is made that the red signal R is indicated by the traffic signal TS as illustrated in FIG. 3 after the decreasing of the speed of the own vehicle is started at the time T1 [second assistance, speed reduction assistance]."  Note a skilled practitioner would recognize, that if the deceleration is increased for the first assistance after the traffic light is recognized, then the second assistance would be a smaller degree.  Also, note that Figure 3 shows the second assistance (T1 to T3) and the first assistance (after T3).), 
And when… the travelable direction of the arrow signal is not recognized, the electronic control unit is programmed to perform the2Appln. No.: 16/990,405 second assistancOyama: [0041] and [0042] "The deceleration rate upon the decrease in speed of the own vehicle may be set taking into consideration a case where the signal state of the traffic signal TS becomes detectable [recognizing traffic light] as the own vehicle approaches the traffic signal TS."  Also, "Further, the braking may be increased to increase the deceleration rate [first assistance] and the own vehicle may be thereby stopped once before the traffic signal TS or the intersection provided with the traffic signal TS on any of: ...a condition that the signal state of the traffic signal TS is detected at the time T3 [until signal is recognized by the recognizing unit (signal is not recognized before T3)], and a distinction is made that the red signal R is indicated by the traffic signal TS as illustrated in FIG. 3 after the decreasing of the speed of the own vehicle is started at the time T1 [second assistance]."  Note a skilled practitioner would recognize, that if the deceleration is increased for the first assistance after the traffic light is recognized, then the second assistance would be a smaller degree.  Also, note that Figure 3 shows the second assistance (T1 to T3) and the first assistance (after T3).).  
Koji and Oyama are considered to be analogous to the claim invention because they are in the same field of autonomous vehicle traffic light detection.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Koji to incorporate the teachings of Oyama to control the vehicle based on a recognized or unrecognized traffic light because it provides the benefit of early braking in order to stop before the intersection/stop line.  With Koji used in combination with Oyama, one skilled in the art could perform the second assistance when the lighting is recognized, and the travelable direction of the arrow signal is not recognized.  It would have been obvious to combine Koji and Oyama to come to this conclusion because it provides the benefit of performing control of the vehicle to be able to safety stop, start, or pass through an intersection with traffic lights.  Therefore, when the traffic light signal and/or arrow is unable to be determined, it would have been obvious to perform the second deceleration control.
9.	Regarding Claim 2, Koji and Oyama remains as applied above in Claim 1, and further, Oyama teaches the electronic control unit is programmed to reduce the speed of the vehicle at a first deceleration, as the first assistance, and reduce the speed of the vehicle at a second deceleration that is smaller than the first deceleration, as the second assistance (Oyama: [0042] "Further, the braking [reduce speed of vehicle] may be increased to increase the deceleration rate [first assistance is first deceleration] and the own vehicle may be thereby stopped once before the traffic signal TS or the intersection provided with the traffic signal TS on any of: ...a condition that the signal state of the traffic signal TS is detected at the time T3, and a distinction is made that the red signal R is indicated by the traffic signal TS as illustrated in FIG. 3 after the decreasing of the speed of the own vehicle is started at the time T1 [second assistance is second deceleration]."  Note a skilled practitioner would recognize, that if the deceleration is increased for the first assistance after the traffic light is recognized, then the second assistance would be a smaller degree.  Also, note that Figure 3 shows the second assistance (T1 to T3) and the first assistance (after T3).).  
10.	Regarding Claim 5, Koji and Oyama remains as applied above in Claim 1, and further, Koji teaches the electronic control unit is programmed to perform the first 3assistancKoji: [0040] and [0041] "The deceleration control unit 111 constitutes an example of the deceleration control unit, and under the control of the CPU 101, the deceleration unit 112 configured by a mechanical brake, an engine brake, or the like decelerates the speed of the host vehicle 1 [first assistance/deceleration]."  Also, "The first determining unit 121 [recognizing unit] can detect a traffic signal in front of the host vehicle 1 based on a captured image captured by the front camera 102 and determine whether the traffic signal is an arrow type traffic signal [recognize lighting of arrow signal and travelable direction].").
	Koji fails to explicitly teach the electronic control unit is programmed to perform the first 3assistancOyama: [0042] "Further, the braking may be increased to increase the deceleration rate [first assistance] and the own vehicle may be thereby stopped once before the traffic signal TS or the intersection provided with the traffic signal TS on any of: ...a condition that the signal state of the traffic signal TS is detected at the time T3 [until signal is recognized by the recognizing unit (signal is not recognized before T3)], and a distinction is made that the red signal R is indicated by the traffic signal TS as illustrated in FIG. 3 after the decreasing of the speed of the own vehicle is started at the time T1 [second assistance]." Note that Figure 3 shows the second assistance (T1 to T3) and the first assistance (after T3), and the first assistance is performed after (and without) the second assistance.),
And a distance between the vehicle and the traffic light is equal to or smaller than a predetermined value.  
And a distance between the vehicle and the traffic light is equal to or smaller than a predetermined value (Oyama: [0040] "In other words, when the signal state of the traffic signal is undetectable [signal is not recognized by recognizing unit], the speed of the own vehicle may be decreased on the assumption that the traffic signal indicates the red signal, to thereby allow the own vehicle to be stoppable at a position before the traffic signal [distance between vehicle and traffic light smaller than predetermined value] or before an intersection provided with the traffic signal.").  
Koji and Oyama are considered to be analogous to the claim invention because they are in the same field of autonomous vehicle traffic light detection.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Koji to incorporate the teachings of Oyama to control the vehicle based on a recognized or unrecognized traffic light because it provides the benefit of early braking in order to stop before the intersection/stop line. 
11.	Regarding Claim 6, Koji teaches A driving assistance device that assists in driving a vehicle that travels toward a traffic light, the traffic light is being operable to light a stop signal that directs all vehicles on a road on which the vehicle is traveling- not to travel past a stop position (Koji: [0022], [0025], and [0051] "That is, the driving assistance apparatus [driving assistance device] according to the present embodiment determines that the traffic light included in the image is an arrow traffic light, based on the imaging means that images the front of the vehicle and the image captured by the imaging means."  Also, "At this time, if the red traffic light 5a [light a stop signal] of the traffic light 5 is on, the driver stops the host vehicle 1 [directs vehicles on road not to travel past position]."  Also, "The driving support means 124 constitutes a part of the driving support means, and carries out predetermined driving support [assists driving vehicle] to the driver of the own vehicle 1 based on the determination result [toward a traffic light] of the third determination means 123.");
And to light an arrow signal indicating a travelable direction, the arrow signal is-being prioritized over the stop signal, the driving assistance device comprising an electronic control unit for the vehicle, the electronic control unit programmed to (Koji: [0025] "After that when the arrow light 5d [arrow signal] of the traffic light 5 is turned on, the driver should normally stop the vehicle 1 as it is. However, it is assumed that when the driver is driving in a state where he / she is not alert, he / she assumes that the arrow light 5d indicates that a right turn is possible, releases the brake, depresses the accelerator, and enters the intersection 2 in the right turn direction [arrow is prioritized]."):
Recognize lighting of the arrow signal and the travelable direction thereof, and recognize lighting of the stop signal, each recognition based on a detection result of an external sensor that detects information on an external environment of the vehicle (Koji: [0031], [0041], and [0042] "The front camera 102, which constitutes an example of an image capturing unit [external sensor], captures an image of a predetermined area [detects information] in front of the host vehicle 1."  Also, "The first determining unit 121 can detect a traffic signal in front of the host vehicle 1 based on a captured image captured by the front camera 102 and determine whether the traffic signal is an arrow type traffic signal [recognize lighting of arrow signal and travelable direction]."  Also, "Taking the traffic light 5 shown in Fig. 1 as an example, the red traffic light 5a, the yellow traffic light 5b, and the green traffic light 5c are arranged in a horizontal direction, and an arrow light 5d is arranged below them and near the left ending. Therefore, since the outer shape of the traffic light 5 is a shape obtained by rotating the L-shape 90 degrees to the right, it is possible to perform pattern matching on the traffic light 5 and determine from the outer shape that the traffic light 5 is an arrow-type traffic light.");
And perform first assistance including reducing the speed of the vehicle at a first deceleration… (Koji: [0051] and [0066] "The driving support means 124 constitutes a part of the driving support means, and carries out predetermined driving support [first assistance, reducing speed of vehicle] to the driver of the own vehicle 1 based on the determination result of the third determination means 123."  Also, "In this deceleration control, the driving support unit 124 causes the deceleration control unit 111 to operate the deceleration unit 112 to reduce the speed of the host vehicle 1 [speed reduction assistance]. As a result, it is possible to decelerate or stop the host vehicle 1 that continues to enter the intersection 2 despite performing the alerting control."),
Such that: when the lighting of the stop signal and the arrow signal is recognized, the travelable direction of the arrow signal is recognized, and the travelable direction of the arrow signal is different from the expected traveling direction of the vehicle, the electronic control unit is programmed to perform the first assistance (Koji: [0022] "In this case, the determination means for comparing the first direction indicated by the arrow light of the arrow type traffic light [travelable direction of the arrow signal recognized] with the second direction in which the host vehicle is going to travel [expected traveling direction of vehicle], and the determination means include the first direction and the first direction. When it is determined that the two directions do not match [different from expected traveling direction], a driving assistance unit that performs predetermined driving assistance [first assistance] to the driver of the vehicle is provided."),
4When the lighting of the stop signal and the arrow signal is recognized… the electronic control unit is programmed to perform… assistance… (Koji: [0040] and [0044] "The deceleration control unit 111 constitutes an example of the deceleration control unit, and under the control of the CPU 101, the deceleration unit 112 configured by a mechanical brake, an engine brake, or the like decelerates the speed of the host vehicle 1 [first assistance/deceleration]."  Also, "Further, the first determination unit 121 [recognizing unit] can determine the direction indicated by the arrow lamp (hereinafter. referred to as "first direction" ) based on the captured image. More specifically. for example, when the arrow lamp 5d is turned on, the arrow indicated by the arrow can be pattern matched [recognizing arrow signal lighting/direction], and the direction can be determined as the first direction based on the outer shape.").
Koji fails to teach performing first assistance including reducing the speed of the vehicle at a first deceleration, and perform second assistance including reducing the speed of the vehicle at a second deceleration that is smaller than the first deceleration, 4when… the travelable direction of the… signal is not recognized, the electronic control unit is programmed to perform the second assistance until the travelable direction of the… signal is recognized, and when the lighting of the stop signal is recognized, and a deceleration needed for preventing the vehicle from traveling past the stop position is larger than a predetermined threshold value, the electronic control unit is programmed to perform the first assistance.
However, in the same field of endeavor, Oyama teaches performing first assistance including reducing the speed of the vehicle at a first deceleration, and perform second assistance including reducing the speed of the vehicle at a second deceleration that is smaller than the first deceleration (Oyama: [0042] "Further, the braking may be increased to increase the deceleration rate [first assistance] and the own vehicle may be thereby stopped once before the traffic signal TS or the intersection provided with the traffic signal TS on any of: ...a condition that the signal state of the traffic signal TS is detected at the time T3, and a distinction is made that the red signal R is indicated by the traffic signal TS as illustrated in FIG. 3 after the decreasing of the speed of the own vehicle is started at the time T1 [second assistance]."  Note a skilled practitioner would recognize, that if the deceleration is increased for the first assistance after the traffic light is recognized, then the second assistance would be a smaller degree.  Also, note that Figure 3 shows the second assistance (T1 to T3) and the first assistance (after T3).),
When… the travelable direction of the… signal is not recognized, the electronic control unit is programmed to perform the second assistance until the travelable direction of the… signal is recognized (Oyama: [0041] and [0042] "The deceleration rate upon the decrease in speed of the own vehicle may be set taking into consideration a case where the signal state of the traffic signal TS becomes detectable [recognizing traffic light] as the own vehicle approaches the traffic signal TS."  Also, "Further, the braking may be increased to increase the deceleration rate [first assistance] and the own vehicle may be thereby stopped once before the traffic signal TS or the intersection provided with the traffic signal TS on any of: ...a condition that the signal state of the traffic signal TS is detected at the time T3 [until signal is recognized by the recognizing unit (signal is not recognized before T3)], and a distinction is made that the red signal R is indicated by the traffic signal TS as illustrated in FIG. 3 after the decreasing of the speed of the own vehicle is started at the time T1 [second assistance]."  Note a skilled practitioner would recognize, that if the deceleration is increased for the first assistance after the traffic light is recognized, then the second assistance would be a smaller degree.  Also, note that Figure 3 shows the second assistance (T1 to T3) and the first assistance (after T3).),
And when the lighting of the stop signal is recognized, and a deceleration needed for preventing the vehicle from traveling past the stop position is larger than a predetermined threshold value, the electronic control unit is programmed to perform the first assistance (Oyama: [0041] and [0042] "The deceleration rate may be therefore set slightly lower than the lowest deceleration rate [deceleration needed] that allows the vehicle to stop before the traffic signal TS or before an intersection [preventing vehicle from traveling past stop position] provided with the traffic signal TS.”  Also, "Further, the braking may be increased to increase the deceleration rate [first assistance] and the own vehicle may be thereby stopped once before the traffic signal TS or the intersection provided with the traffic signal TS on any of: ...a condition that the signal state of the traffic signal TS is detected at the time T3 [until signal is recognized by the recognizing unit (signal is not recognized before T3)], and a distinction is made that the red signal R is indicated by the traffic signal TS as illustrated in FIG. 3 after the decreasing of the speed of the own vehicle is started at the time T1 [second assistance]." Note that Figure 3 shows the second assistance (T1 to T3) and the first assistance (after T3), and the first assistance is performed after (and without) the second assistance.).
Koji and Oyama are considered to be analogous to the claim invention because they are in the same field of autonomous vehicle traffic light detection.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Koji to incorporate the teachings of Oyama to control the vehicle based on a recognized or unrecognized traffic light because it provides the benefit of early braking in order to stop before the intersection/stop line.  With Koji used in combination with Oyama, one skilled in the art could perform the second assistance when the lighting is recognized, and the travelable direction of the arrow signal is not recognized.  It would have been obvious to combine Koji and Oyama to come to this conclusion because it provides the benefit of performing control of the vehicle to be able to safety stop, start, or pass through an intersection with traffic lights.  Therefore, when the traffic light signal and/or arrow is unable to be determined, it would have been obvious to perform the second deceleration control.
12.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Koji (JP 2019016000 A), in view of Oyama (US 20180281802 A1), in further view of Kubota (US 20190283770 A1).
13.	Regarding Claim 3, Koji and Oyama remains as applied above in Claim 1, and further, Koji teaches the electronic control unit is programmed to provide a speed-reduction display that prompts speed reduction of the vehicle with a first degree of emphasis, as the first assistance… (Koji: [0038] "For example, the alarm generation unit 109 includes an alarm generator and a speaker. The alarm generation means 109 issues an alarm as an example of driving assistance to the driver when a predetermined condition is satisfied. The alarm is not limited to sound, and, for example, an indicator light provided on an instrument panel (not shown) of the vehicle 1 may be turned on, or a warning may be displayed on a display unit [first degree of emphasis] of a navigation device (not shown) [display that prompts speed reduction].").
	Koji fails to teach the speed-reduction display that prompts speed reduction of the vehicle with a second degree of emphasis which is smaller than the first degree of emphasis, as the second assistance.
	However, in the same field of endeavor, Kubota teaches the speed-reduction display that prompts speed reduction of the vehicle with a second degree of emphasis which is smaller than the first degree of emphasis, as the second assistance (Kubota: [0007] and [0100] "According to an aspect of the present invention, a display system is provided [speed reduction display], including: a display configured to display an image; a driving controller configured to execute a first driving mode in which one or both of steering and acceleration/deceleration [speed reduction] of a vehicle are controlled on the basis of a prescribed event accompanied by a change in behavior of the vehicle or a second driving mode in which a degree of reliance on an operation of an occupant of the vehicle is greater than that in the first driving mode..."  Also, "To emphasize and output the information is, for example, to cause a sound such as a warning sound to be output from a speaker of the HMI 400 or cause the request action notification image 604-6, the region image 630-6, the route change direction image 626-6, the text image 628, and the like to be displayed in colors different from the sixth color or to be displayed in a blinking manner. The HMI controller 120 may further shorten [first and second degree of emphasis] an interval at which the request action notification image 604-6, the region image 630-6, the route change direction image 626-6, the text image 628, and the like are blinked when the degree of urgency becomes higher [first degree of emphasis, larger than second degree of emphasis].").  
Koji, Oyama, and Kubota are considered to be analogous to the claim invention because they are in the same field of vehicle control alerts.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Koji to incorporate the teachings of Oyama and Kubota to alert the driver in order to prompt speed reduction because it provides the benefit emphasizing that the vehicle needs to brake in order to stop before the intersection/stop line.
14.	Regarding Claim 4, Koji and Oyama remains as applied above in Claim 1, and further, Koji teaches the electronic control unit is programmed to output sound that prompts speed reduction of the vehicle with a first degree of emphasis, as the first assistance… (Koji: [0038] "For example, the alarm generation unit 109 includes an alarm generator and a speaker. The alarm generation means 109 issues an alarm [prompts driving assistance, speed reduction of vehicle] as an example of driving assistance to the driver when a predetermined condition is satisfied. The alarm is not limited to sound [first degree of emphasis that outputs sound], and, for example, an indicator light provided on an instrument panel (not shown) of the vehicle 1 may be turned on, or a warning may be displayed on a display unit of a navigation device (not shown).").
	Koji fails to teach to output sound that prompts speed reduction of the vehicle with a second degree of emphasis which is smaller than the first degree of emphasis, as the second assistance.  
	However, in the same field of endeavor, Kubota teaches to output sound that prompts speed reduction of the vehicle with a second degree of emphasis which is smaller than the first degree of emphasis, as the second assistance (Kubota: [0100] "To emphasize and output the information is, for example, to cause a sound such as a warning sound [output sound that prompt speed reduction] to be output from a speaker of the HMI 400 or cause the request action notification image 604-6, the region image 630-6, the route change direction image 626-6, the text image 628, and the like to be displayed in colors different from the sixth color or to be displayed in a blinking manner. The HMI controller 120 may further shorten [first and second degree of emphasis] an interval at which the request action notification image 604-6, the region image 630-6, the route change direction image 626-6, the text image 628, and the like are blinked when the degree of urgency becomes higher [first degree of emphasis, larger than second degree of emphasis]." Note the warning sound is part of the display system with different levels of emphasis.).  
Koji, Oyama, and Kubota are considered to be analogous to the claim invention because they are in the same field of vehicle control alerts.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Koji to incorporate the teachings of Oyama and Kubota to alert the driver in order to prompt speed reduction because it provides the benefit emphasizing that the vehicle needs to brake in order to stop before the intersection/stop line.

Response to Arguments
15.	Applicant’s arguments regarding the 112(a) and 112(b) rejections, see Page 1, filed 4/20/2022, with respect to Claims 1-6 have been fully considered and are persuasive.  The 112(a) and 112(b) rejections of Claims 1-6 have been withdrawn. 
16.	With reference to the rejection of the claims under U.S.C 103, the applicant made several assertions.  Applicant's arguments filed 4/20/2022 have been fully considered but they are not persuasive.
17.	First, the applicant has alleged “Oyama does not specifically disclose that this deceleration rate should apply when (1) the state of the signal is “indistinguishable” and (2) it is recognized that any particular traffic light on the traffic signal (such as, in content of Oyama, a red signal R) is lit” and “Oyama establishes in [0046]-[0049] that this deceleration rate should be applied in situations where no signal can be confirmed to be lit on the traffic signal at all, due to described circumstances such as fog or power failures, among others.  It is insufficient that “the traffic signal enters the field of view of the camera,” with or without any recognition of whether any of the signals is lit.”  In conclusion, the applicant has alleged “Oyama does not disclose a response to the condition of recognition that a signal is lit in conjunction with failure to recognize its travelable direction.”  
18.	In response to the first allegation, the examiner respectfully disagrees.  Koji in view of Oyama is able to determine a deceleration rate when the state of the signal is “indistinguishable” and it is recognized that the particular traffic light is lit.  It appears that the applicant is arguing the references individually.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As was specifically stated in the non-final office action mailed 2/26/2022, Koji was used to disclose when the arrow signal is recognized as cited in [0040] and [0044].  Oyama was only used to disclose when the signal is not recognized, the electronic control unit is programmed to perform the second assistance until the signal is recognized as cited in [0041] and [0042].  Koji teaches recognizing the lighting of the arrow signal and the travelable direction of the arrow signal.  Although Koji fails to explicitly teach performing control when the travelable direction of the signal is not recognized, Oyama does teach to perform a second assistance until the signal is recognized.  With Koji used in combination with Oyama, one skilled in the art could perform the second assistance when the lighting is recognized, and the travelable direction of the arrow signal is not recognized.  It would have been obvious to combine Koji and Oyama to come to this conclusion because it provides the benefit of performing control of the vehicle to be able to safety stop, start, or pass through an intersection with traffic lights.  Therefore, when the traffic light signal and/or arrow is unable to be determined, it would have been obvious to perform the second deceleration control. Therefore, Koji in view of Oyama still teaches the feature for which it was cited for in the rejection above.
19.	Second, the applicant has alleged “Oyama does not disclose these recitations in Claim 6 for much of the same reasons it does not disclose the recitations of Claim 1” and “Oyama does not and cannot disclose a response to the recognition of two signals lit, as it only discloses consideration of the standard three red, yellow, and green/blue signals, and a traffic signal that has only these signals will light exactly one of them at a time, and never light two at once.” In conclusion, the applicant has alleged “Oyama does not disclose a response to the condition of recognition that two signals are lit.”  
20.	In response to the second allegation, the examiner respectfully disagrees. Koji in view of Oyama is able to determine a deceleration rate when the state of the signal is “indistinguishable” and it is recognized that the particular traffic light is lit.  It appears that the applicant is arguing the references individually.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As was specifically stated in the non-final office action mailed 2/26/2022, Koji was used to disclose when the arrow signal is recognized as cited in [0040] and [0044].  Oyama was only used to disclose when the signal is not recognized, the electronic control unit is programmed to perform the second assistance until the signal is recognized as cited in [0041] and [0042].  Koji teaches recognizing the lighting of the arrow signal and the travelable direction of the arrow signal.  Although Koji fails to explicitly teach performing control when the travelable direction of the signal is not recognized, Oyama does teach to perform a second assistance until the signal is recognized.  With Koji used in combination with Oyama, one skilled in the art could perform the second assistance when the lighting is recognized, and the travelable direction of the arrow signal is not recognized.  It would have been obvious to combine Koji and Oyama to come to this conclusion because it provides the benefit of performing control of the vehicle to be able to safety stop, start, or pass through an intersection with traffic lights.  Therefore, when the traffic light signal and/or arrow is unable to be determined, it would have been obvious to perform the second deceleration control. Therefore, Koji in view of Oyama still teaches the feature for which it was cited for in the rejection above.
21.	Koji (JP 2019016000 A), in view of Oyama (US 20180281802 A1), in further view of Kubota (US 20190283770 A1) teaches all aspects of the invention.  The rejection is modified according to the newly amended language but still maintained with the current prior art of record.
22.	Claims 1-6 remain rejected under their respective grounds and rational as cited above, and as stated in the prior office action which is incorporated herein.  Also, although not specifically argued, all remaining claims remain rejected under their respective grounds, rationales, and applicable prior art for these reasons cited above, and those mentioned in the prior office action which is incorporated herein.

Prior Art
23.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.	
Terakubo (JP 2000149195 A)

Conclusion
24.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663